                Case 1:20-cv-05414-RA Document 6 Filed 01/19/21 Page 1 of 2




                                                                                                                           New Jersey
                                                                                                                           430 Mountain Avenue
                                                                                                                           Suite 303
                                                                                                                           Murray Hill, NJ 07974

                                                                                                                           (908) 516-1050 Tel
                                                                                                                           (908) 516-1051 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           (908) 516-1050
                                                                                                                           Writer's E-mail:
January 19, 2021                                                                                                           dstrand@fisherphillips.com



Via e-filing

Honorable Ronnie Abrams, U.S.D.J.
United States Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

               Re:              Linnea Michaels et al v Fellowship at Auschwitz for the Study of Professional
                                Ethics et al
                                Docket No. 20-civ-05414 (RA)

Dear Judge Abrams:

         This law firm represents the defendants in the above-entitled action. Please accept this
letter in response to the January 15, 2021 letter submitted by plaintiffs’ counsel requesting an
extension of time to complete service of process (“January 15 letter”).

        The Court entered an Order on December 16, 2020, ordering Plaintiffs “to complete
service and to submit proof of service on the docket before January 15, 2021. Failure to do so
will result in dismissal of the action.” Dkt entry 3. (“December 16 Order”) (emphasis added).

        As is evident from plaintiffs’ January 15 letter, they did not completed service before
January 15, 2021, nor did they submit proof of service on the docket before January 15, 2021. In
fact, their January 15 letter requesting an extension comes a day after the January 14, 2021
deadline set forth in the December 16 Order.

       In his January 15 letter Plaintiffs’ counsel, Mr. Gianakis, suggests the delays in
effectuating service were the result of “the unique challenges to operations and communications
that we have all faced in this past year.” However, it should be noted that defense counsel
emailed Mr. Gianakis on August 13, 14, and 20, 2020, to advise him that all of the defendants
would waive service of the summons pursuant to Fed R. Civ. P. 4(d). The August 13, 14, and 20,
2020 emails also requested that plaintiffs’ counsel forward the appropriate waiver of summons
forms. Mr. Gianakis acknowledged the August emails from defendants’ counsel but never
forwarded the waiver of service forms.

          It was not until five months later – on January 15, 2021 – that plaintiffs’ counsel emailed
                                                               Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
                         Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC

FP 39626313.1
            Case 1:20-cv-05414-RA Document 6 Filed 01/19/21 Page 2 of 2



Honorable Ronnie Abrams, U.S.D.J.
January 19, 2021
Page 2


handwritten waiver of service forms for the eight defendants. Finally, it should be noted that
between August 20, 2020 and January 14, 2021, Mr. Gianakis never contacted defense counsel.

       In light of the inexcusable five-month delay, defendants respectfully request that the Court
dismiss plaintiffs’ Complaint for failing to complete service and to submit proof service on the
docket pursuant to the December 16 Order.



                                              Respectfully submitted,



                                              David E. Strand
                                              For FISHER & PHILLIPS LLP


cc:     James P. Gianakis, Esq via e-filing




FP 39626313.1
